Case: 19-11029      Document: 00515741103         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 10, 2021
                                   No. 19-11029                          Lyle W. Cayce
                                                                              Clerk

   Center for Inquiry, Incorporated; Arthur Bratteng;
   Eric McCutchan,

                                                            Plaintiffs—Appellants,

                                       versus

   John F. Warren,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No 3:18-CV-2943


   Before King, Graves, and Oldham, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          The Center for Inquiry (“CFI”) is a membership organization
   devoted to the pursuit of ethical alternatives to religion and the promotion of
   secular humanism. As part of that mission, it trains and certifies secular
   celebrants to perform non-religious marriage ceremonies that are consistent


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.



                                          1
Case: 19-11029      Document: 00515741103           Page: 2    Date Filed: 02/10/2021




                                     No. 19-11029


   with the ideals and principles of secular humanism. A Texas statute allows
   officers of religious organizations—but not secular celebrants—to conduct
   marriage ceremonies, and the Dallas County Clerk allegedly enforces that
   statute by refusing to record marriage licenses signed by secular celebrants.
   CFI and two of its members challenge the constitutionality of the statute.
          We conclude that the plaintiffs do not satisfy the redressability
   requirement of standing. We therefore VACATE the district court’s
   judgment and DISMISS the case for lack of subject matter jurisdiction.
                                   I. Background
          Arthur Bratteng and Eric McCutchan are members of CFI who have
   been trained and certified as secular celebrants. McCutchan resides in Dallas
   County, while Bratteng resides a few hours south in Travis County. Both men
   wish to conduct marriage ceremonies and have been asked to officiate
   multiple weddings. But Texas law does not allow them to do so.
          Section 2.202(a) of the Texas Family Code specifies that “a licensed
   or ordained Christian minister or priest,” “a Jewish rabbi,” “a person who
   is an officer of a religious organization and who is authorized by the
   organization to conduct a marriage ceremony,” and retired and current
   judges are the only people “authorized to conduct a marriage ceremony.”
   TEX. FAM. CODE § 2.202(a). It is a crime to knowingly conduct a marriage
   ceremony without legal authorization. Id. § 2.202(c). Further, at least
   according to the complaint filed in this case, the Dallas County Clerk “has
   not and will not record licenses” signed by someone who is not legally
   authorized to perform a marriage ceremony. See id. § 2.206(a) (requiring a
   person who conducts a marriage ceremony to sign the marriage license and
   return the license to the county clerk who issued it); id. § 2.208(a) (“The
   county clerk shall record a returned marriage license . . . .”).




                                          2
Case: 19-11029      Document: 00515741103           Page: 3     Date Filed: 02/10/2021




                                     No. 19-11029


          Bratteng, McCutchan, and CFI sued John F. Warren, the Dallas
   County Clerk, in his official capacity under 42 U.S.C. § 1983 seeking
   declaratory and injunctive relief. Among other things, they claimed that §
   2.202(a) violates the Establishment Clause by allowing officers of religious
   organizations to conduct marriage ceremonies but denying that right to
   secular celebrants. To remedy that constitutional violation, they asked for—
   again among other things—a declaratory judgment “compelling John F.
   Warren, in his capacity as Dallas County Clerk, to accept marriages
   conducted by Eric McCutchan and Arthur Bratteng in their capacity as
   secular celebrants certified with the Center for Inquiry,” as well as injunctive
   relief “enjoining John F. Warren, in his capacity as Dallas County Clerk,
   from precluding secular celebrants like Eric McCutchan and Arthur Bratteng
   from conducting marriage ceremonies.”
          Arguing that the plaintiffs lacked standing and that § 2.202(a) was
   constitutional, the Dallas County Clerk moved the district court to dismiss
   the complaint under Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of
   Civil Procedure. The district court rejected the Dallas County Clerk’s
   arguments regarding standing, because “[d]iscriminatory treatment at the
   hands of the government is an injury ‘long recognized as judicially
   cognizable.’” Ctr. for Inquiry, Inc. v. Warren, No. 18-2943, 2019 WL 3859310,
   at *4 (N.D. Tex. Aug. 16, 2019) (quoting Tex. Cable & Telecomms. Ass’n v.
   Hudson, 265 F. App’x 210, 218 (5th Cir. 2008)). The district court
   nevertheless concluded that § 2.202(a) was constitutional and therefore
   dismissed the complaint for failure to state a claim upon which relief could
   be granted. Id. at *17. The plaintiffs filed a timely notice of appeal.
                               II. Standard of Review
          We review a district court’s decision to grant a motion to dismiss de
   novo. Budhathoki v. Nielsen, 898 F.3d 504, 507 (5th Cir. 2018). To survive a




                                           3
Case: 19-11029      Document: 00515741103           Page: 4   Date Filed: 02/10/2021




                                     No. 19-11029


   motion to dismiss, the “plaintiff must allege personal injury fairly traceable
   to the defendant’s allegedly unlawful conduct and likely to be redressed by
   the requested relief.” Allen v. Wright, 468 U.S. 737, 751 (1984); see also
   Inclusive Cmtys. Project, Inc. v. Dep’t of Treasury, 946 F.3d 649, 658 n.16 (5th
   Cir. 2019) (“At the pleading stage, general factual allegations of injury
   resulting from the defendant’s conduct may suffice, for on a motion to
   dismiss we presume that general allegations embrace those specific facts that
   are necessary to support the claim.” (quoting Lujan v. Defs. of Wildlife, 504
   U.S. 555, 561 (1992))). We “accept all well-pleaded facts as true, viewing
   them in the light most favorable to the plaintiff.” Allen v. Walmart Stores,
   L.L.C., 907 F.3d 170, 177 (5th Cir. 2018) (quoting Jones v. Greninger, 188 F.3d
   322, 324 (5th Cir. 1999)). Nevertheless, “a plaintiff’s obligation to provide
   the grounds of his entitle[ment] to relief requires more than labels and
   conclusions,” as “factual allegations must be enough to raise a right to relief
   above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
   (2007) (internal quotation marks and citation omitted).
                                    III. Standing
          “The federal courts are under an independent obligation to examine
   their own jurisdiction, and standing is perhaps the most important of [the
   jurisdictional] doctrines.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231
   (1990) (internal quotation marks omitted). In addition to this independent
   obligation, the Dallas County Clerk advances standing as an alternative
   ground for dismissing this case. We must therefore decide whether the
   plaintiffs have sufficiently established standing.
          To satisfy the prerequisites of Article III standing, an individual
   plaintiff must show that: (1) he suffered an injury in fact—an invasion of a
   legally protected interest which is (a) concrete and particularized, and (b)
   actual or imminent, not conjectural or hypothetical; (2) there is a causal




                                          4
Case: 19-11029      Document: 00515741103           Page: 5    Date Filed: 02/10/2021




                                     No. 19-11029


   connection between the injury and the challenged conduct of the defendant;
   and (3) it is likely, as opposed to merely speculative, that the injury will be
   redressed by a favorable decision. Moore v. Bryant, 853 F.3d 245, 248–49 (5th
   Cir. 2017) (citing Lujan, 504 U.S. at 559–60).
          To demonstrate redressability, a plaintiff must establish that the
   practical consequence of a declaration “would amount to a significant
   increase in the likelihood that the plaintiff would obtain relief that directly
   redresses the injury suffered.” Utah v. Evans, 536 U.S. 452, 464 (2002); see
   also Franklin v. Massachusetts, 505 U.S. 788, 803 (1992). Where there is “a
   significantly more speculative likelihood of obtaining relief,” redressability is
   missing. Utah, 536 U.S. at 464.
          The appellants are seeking relief that would essentially compel John
   F. Warren, in his capacity as Dallas County Clerk, to record marriages
   conducted by secular celebrants such as themselves. However, even if such
   relief were hypothetically granted, it would not fully redress the injuries for
   which the appellants bring suit. Here, the appellants’ injuries relate to the
   barrier to legally solemnize marriages. But even if they prevail in this
   litigation, relief would be incomplete because the appellants would still be
   subject to criminal prosecution. In other words, the barrier to legally
   solemnizing marriages would nevertheless remain.
          As the appellants themselves highlight, if they “perform the marriages
   couples desire them to perform, they will certainly commit a misdemeanor
   offense.” “The Texas Marriage Law makes it a crime to solemnize a marriage
   ceremony without authorization.” See Tex. Fam Code. § 2.202(c). As the
   appellants readily and repeatedly recognize, the threat of prosecution is why
   they have not officiated over weddings, despite multiple requests. Even if
   John F. Warren were recording licenses signed by the appellants, they would
   still be open to prosecution for “knowingly conduct[ing] a marriage




                                          5
Case: 19-11029      Document: 00515741103          Page: 6   Date Filed: 02/10/2021




                                    No. 19-11029


   ceremony without authorization under [Tex. Fam Code § 2.202].” The
   County Prosecutor is not a party in this case, and the Dallas County Clerk
   does not prosecute or investigate criminal offenses. See generally Tex. Loc.
   Gov’t Code. A favorable decision would not fully redress the appellants’
   purported injury and eradicate the barrier to legally solemnizing marriages.
   See Linda R.S. v. Richard D., 410 U.S. 614, 618 (1973) (finding absence of
   standing where even if plaintiff, seeking to enjoin discriminatory application
   of Texas law that criminalized the failure to pay child support of only parents
   of legitimate children, were granted the requested relief of prosecuting the
   father of her illegitimate child, it was speculative that relief would actually
   result in payment). Accordingly, the appellants ask for relief that does not
   remedy the claimed injury in full. Cf. Ctr. for Inquiry v. Marion Circuit Court
   Clerk, 758 F.3d 869 (7th Cir. 2014) (finding similar Indiana marriage law to
   discriminate against CFI and its secular celebrants, where both the county
   clerk and county prosecutor were named as defendants). The appellants lack
   standing to maintain this suit, and the lower court lacked jurisdiction to
   entertain it.
                                  IV. Conclusion
          For the foregoing reasons, we conclude that the plaintiffs do not have
   standing to bring the present action. Accordingly, the judgment of the district
   court is VACATED, and the case is DISMISSED for lack of subject
   matter jurisdiction.




                                         6
Case: 19-11029     Document: 00515741103           Page: 7   Date Filed: 02/10/2021




                                    No. 19-11029


   King, Circuit Judge, concurring:
          The panel correctly dismisses this case, where the appellants allege
   that Tex. Fam. Code § 2.202 is unconstitutional and prevents them from
   “lawfully and validly” officiating marriages. The appellants invite us to
   enjoin only the Dallas County Clerk “from precluding them from conducting
   marriage ceremonies.” But the Dallas County Clerk is “a state official who
   is without any power to enforce the complained-of statute.” Okpalobi v.
   Foster, 244 F.3d 405, 426 (5th Cir. 2001) (en banc). Beyond empowering the
   appellants’ violations of Texas law, enjoining this particular defendant would
   be a meaningless gesture. I concur in Judge Graves’s opinion for the court.




                                         7